Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 19 and 22-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 19, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
wherein the storing the digital representations of the voltages and processing the digital representations of the voltages and the data received from the mechanical vibration sensors to categorize the detected variation in the voltages at the tapping points is performed in response to the detection of a voltage at the tapping points in excess of a voltage threshold which lasts for a duration of lime in excess of a time threshold,
taken in combination with the other limitations of claim 19.  Claims 22-24 are allowed by virtue of their dependence from claim 19.

Regarding claim 25, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
processing the digital representations of the voltages to calculate a periodicity of time identified with successive instances in which a coil voltage disturbance value is in excess of a voltage threshold,
taken in combination with the other limitations of claim 25.  Claims 26-27 and 30 are allowed by virtue of their dependence from claim 25.

Regarding claim 28, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
wherein the detected vibration is categorized to identify a cause of the vibrations while the magnet system is not in use in the MRI system as one of (i) a first type of mechanical impact, (ii) a second type of mechanical impact, or (iii) interference in a magnetic field due to a nearby object not resulting in a mechanical impact,
taken in combination with the other limitations of claim 28.  Claims 29 and 31 are allowed by virtue of their dependence from claim 28.  The phrase “while the magnet system is not in use in the MRI system” is specifically construed to mean while the magnet system is not used to produce a magnetic field in the MRI system, i.e., when the magnet system is de-energized, such as described for example at page 14, lines 7-16 of the specification as filed.  When the magnet system is producing a magnetic field, on the other hand, the magnetic system is in use in the MRI system.  It is at least implicit in US 2018/0052210 to Piron et al. relied upon in the previous Office action in connection with the rejection of claim 28 that Piron’s detection system is used when the main magnet is active and generating a magnetic field, regardless of whether a patient is being examined or not.  Piron recognizes in paragraph 17, for example, that objects attracted by the main magnetic field may be accelerated by the magnetic force imparted by the main magnetic field and can become high-velocity projectiles capable of damaging the magnet or harming a human patient, and that this poses significant operational hazard of the MRI system, especially when a patient is being scanned inside the magnet.  Piron recognizes in paragraphs 22 and 28, for example, that such objects may pose an operational hazard because these objects are typically magnetic and can become projectiles flying into magnet housing 105, damaging the magnet or even patient 203 who may be undergoing an MRI procedure in bore 101, and that when acceleration motion is detected, one or more air bags may be inflated to buffer the potential impact of the accelerating object hitting magnet housing 105 or patient 103 inside bore 101.  It is therefore clear that Piron’s detection system is intended to protect not only a patient during a scan, but also the MRI machine when the main magnetic field is active generally regardless of whether a patient is undergoing an examination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Comment
The 35 U.S.C. 112(b) rejections set forth in the prior Office action are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R MILLER/Primary Examiner, Art Unit 2863